 ROCHESTER CIVIC MUSIC ASSOCIATION587RochesterCivicMusic Association,Inc.andRochesterOrchestra Association.Case AO-143July 31, 1972ADVISORY OPINIONThe petition herein was filed on May 1, 1972, byRochesterCivicMusic Association, Inc., hereincalled the Employer, pursuant to Sections 102.98 and102.99 of the National Labor Relations Board'sRules and Regulations, Series 8, as amended, todetermine whether the Board would assert jurisdic-tion over the Employer on the basis of its currentjurisdictional standards. Subsequently, on May 22,1972, the Employer submitted a brief in support ofits petition.In pertinent part, the petition alleges as follows:1.There are pending before the New York StateLabor Relations Board charges filed by RochesterOrchestraAssociation,herein called the Union,alleging that the Employer engaged in certain unfairlaborpractices,CasesWU-1705,WU-1716,WU-1717, WU-1718, and WU-1719.2.The Employer is a nonprofit corporationengaged in operating and maintaining the RochesterPhilharmonic Orchestra.3.The Employer's petition and supporting briefshow that during the fiscal year ending June 30,1971, the Employer's income and expendituresamounted to $1,325,119.12 and $1,234,638.80, re-spectively, and that both its inflow and outflowexceeded $50,000.4.The State Board has made no findings withrespect to the aforesaid commerce data.5.An unfair labor practice proceeding involvingthe same labor dispute is now pending in the office oftheGeneral Counsel,Case 3-CB-1828,to obtainreview of the Regional Director's refusal to issue acomplaint on the grounds of lack of jurisdiction.6.Althoughserved with a copy of the petition, noresponse as provided in the Board'sRules andRegulations has been filedby any ofthe parties.7.The Employeralleges,in substance, that,although it is aware that the Board,inPhiladelphiaOrchestra Association,97NLRB 548, declined toassert jurisdiction over a nonprofit symphony orches-tra, thePhiladelphia Orchestracase is no longer vitaland that the Board should assert jurisdiction over anonprofit symphonic orchestra that meets the juris-dictional standards established for comparable com-mercial institutions.8.Section 102.98(a)of the Board'sRules andRegulations states as follows:(a)Whenever a party to a proceeding beforeany agency or court of any State or territory is indoubt whether the Board would assert jurisdictionon the basis of its current jurisdictional standards,he may file a petition with the Board for anadvisoryopinion on whether it would assertjurisdiction on the basis of its current standards.The Board has considered the Employer's conten-tions and arguments and is of the opinion that, onthe basis of the foregoing, the Board would not assertjurisdiction over the Employer under its currentstandards.Accordingly,the parties are advised under Section102.103 of the Board's Rules and Regulations, Series8,as amended,that,on the allegations presentedherein,the Board would not assert jurisdiction overtheEmployer'soperationswith respect to labordisputes cognizable under Sections 8, 9, and 10 of theAct.198 NLRB No. 75